DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1 and 4-15 in the reply filed on 12/28/2020 is acknowledged.  The traversal is on the grounds that Groups I-IV are each directed to an endoscope device, management device, and monitoring –target subject images acquired through the white balance adjustment processing, and the Examiner has not distinguished between the four groups. This is not found persuasive because under unity of invention, one is not required to show how the groups are distinguished from each other. The Examiner does not agree with the reasons stated, and the application has not made it clear why the Unity of Invention requirement is improper. The Examiner notes that where a group of inventions is claimed in one and the same international application, the requirement of unity of invention is fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features, see MPEP 1850 13.2 and 1850(II). The Examiner notes that Groups I,- IV require the corresponding special technical features of an endoscope device, a management device, and monitoring target subject images acquired through white balance adjustment processing, and also showed how they do not make a contribution over the prior art in view of Watanabe and Machida et al. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 9,13, and 18 a objected to because of the following informalities:   
Claim 9 recites, “the plurality of monitoring-target subject images”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “the monitoring-target subject images”.
Claim 13 recites “the result.” The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “a result”.
Claim 18 recites “the end scope”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “the endoscope”.
Claim 18 recites “a monitoring-target subject image”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “monitoring-target subject images”. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  
“Image signal processing unit” in claims 1, 2, 3, 16
“Management device” in claims 1, 2, 9-13, and 15-18
“Main management unit” in claims 1, 9, and 17
“White balance adjustment processing unit” in claims 2 and 3
“Communication unit” in claim 17
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Image signal processing circuit 36 which includes a white balance adjustment processor 36a, as described in Applicant’s specification [0025]
Computer 250, as described in Applicant’s specification [0031]
CPU of the computer, as described in Applicant’s specification [0031]
Image signal processing circuit 36 which includes a white balance adjustment processor 36a, as described in Applicant’s specification [0025] and [0029]
The filing device 200 includes a communication unit 212, which is configured to be connected to the system control circuit 40 of the endoscope device 100 such that it is able to perform mutual data communication, as described in Applicant’s specification [0031]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 8 recites that the “processing circuit turns the image processing OFF when the white balance adjustment processing is to be performed”. The term “when the white balance adjustment processing is to be performed” suggests that image processing turns off before white balance adjustment processing is executed. However, paragraph [0026] of Applicant’s specification recites that “the processing circuit is configured to turns image processing OFF after white balance adjustment processing has been executed.” Furthermore, paragraph [0037] of Applicant’s specification recites “after white balance adjustment processing has been executed, the system control circuit 40 turns OFF image processing that has been set in the processor 30”. Fig. 2 shows that the image processing setting is set to OFF (S105), and reset to ON (S107) after the white balance adjustment processing is executed (S104). Therefore it is unclear how the image processing is turned off when the white balance adjustment “is to be” performed. For the purposes of examination, the examiner will interpret claim 8 as follows: “The endoscope management system according to claim 1, 
wherein the processor includes a processing circuit that is able to turn ON and OFF image processing that is to be performed on images of the subject captured by the video scope, and 
the processing circuit turns the image processing OFF after the white balance adjustment processing is performed.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0204188 to Ariyoshi in view of JP 2012-147959 to Watanabe (all citations from the translation provided). 
Regarding claim 1, Ariyoshi discloses:
at least one endoscope device (Fig. 1 – endoscope apparatus 1) that includes a video scope (Fig. 1 - endoscope 2) and a processor (Fig. 1 – body device 3; paragraph 0033 -  The body device 3 is configured including a control section 21 , an image pickup device driving section 22 , an input section 23 and an image processing section 24), the video scope being configured to capture an image of a subject (paragraph 040-the image processing section 24 receives an image pickup signal from the image pickup device 17 via the signal line L2, converts the image pickup signal to a digital signal, executes various correction processes, and outputs a video signal for displaying an endoscopic image to the display device 5) and the processor including an image signal processing unit configured to execute white balance adjustment processing (paragraph 0080- the CPU 41 executes a white balance adjustment process), using (paragraph 0066- white balance adjustment is performed for an endoscopic image); and 
wherein the endoscope device includes a control unit (Fig 1 – control section 21), and in response to the execution of the white balance adjustment processing, monitoring-target subject images acquired through the white balance adjustment processing (paragraph 0105 - In the white balance adjustment process, a white image is picked up; paragraph 0080 -  the white balance adjustment process, the user is prompted to cover the distal end portion of the insertion portion 2 with a predetermined white balance cap to perform white balance adjustment, and image pickup by the image pickup device 17 is performed in the state that the distal end portion of the insertion portion 2 is covered with the predetermined white balance cap)
However, it is noted that Ariyoshi does not expressly teach an endoscope management system comprising:
a management device configured to be connected to the processor of the endoscope device such that the management device is able to perform mutual communication with the processor,
wherein the endoscope device includes a control unit is configured to transmit monitoring-target subject images, to the management device, and
the management device includes a memory configured to record the monitoring- target subject images, and although Ariyoshi discloses detecting deterioration of the endoscope device, using the monitoring-target subject images thus recorded (paragraph 0080 - In the white balance adjustment process, gain adjustment for each of RGB color signals is performed for an obtained image, and the CPU 41 acquires a gain value of each of the RGB color signals; paragraph 0084 - If any one of the three absolute values of difference is equal to or larger than the predetermined threshold TH2 (S 16 : YES), the CPU 41 outputs a predetermined message to the display device 5 (S 17 ). The predetermined message of S 17 is, for example, a message saying “Request repair of the endoscope 2 .”; paragraph 0096 - deterioration of the polarizers is detected by using the color balance adjustment value obtained in the white balance adjustment process; paragraph 0045 - The CPU 41 reads a program stored in the ROM 42 and executes the program using the RAM 43 as a working area. Programs stored in the ROM 42 include a program for detecting deterioration of polarizers to be described later, and the like), Ariyoshi does not teach a main management unit configured to manage deterioration of the endoscope device, using the monitoring-target subject images thus recorded.
On the other hand, in the same field of endeavor, Watanabe teaches an analogous endoscopic device including an endoscope management system (Fig. 1 – endoscope management system 30) comprising:
a management device (Fig. 1-personal computer (PC) 31) configured to be connected to the processor of the endoscope device such that the management device is able to perform mutual communication with the processor (paragraph 0022 - the endoscope management system 30 constitutes a main part of the system 30 and includes a personal computer (PC) 31 connected to the processor 12),
wherein the endoscope device includes a control unit configured to transmit images to the management device (paragraph 0017 - The processor 12 is provided with a control unit 15 that controls the operation of the entire endoscope apparatus; paragraph 0019 - The image signal is subjected to predetermined signal processing in the signal processing unit 21 and then displayed as a moving image or the like on the monitor 13 and can also be transmitted as image data to the endoscope management system 30), and
(Fig. 1 – memory 36) configured to record the images (paragraph 0022 - The memory 36 records an image signal transmitted from the endoscope apparatus 10 as image data, and also constitutes an internal database that accumulates and stores usage histories of all the scopes 11 and processors 12 in the hospital), and a main management unit (Fig. 1 – CPU 35; paragraph 0022 - The PC 31 includes a CPU 35, a memory 36, and the like. The CPU 35 controls the overall operation of the endoscope management system 30 and performs various processes) configured to manage deterioration of the endoscope device (paragraph 0006 - an endoscope management system is used to manage the maintenance time and replacement time of an endoscope).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporate the teachings of Watanabe that teach a management system comprising a management device having a memory configured to record image, and a main management unit configured to manage deterioration of the endoscope device into the teachings of Ariyoshi that teach using monitoring-target subject images acquired through the white balance adjustment processing to detect deterioration of the endoscope device. Doing so would allow the deterioration of an endoscope, as taught by Ariyoshi, to be managed by the management system of Watanabe. The motivation for doing so would be to manage the maintenance time and replacement time of an endoscope (paragraph 0006 of Watanabe) and to appropriately notify a user of a usage state of a scope (paragraph 0008 of Watanabe).
Regarding claim 4, Ariyoshi, as modified by Watanabe teaches the claimed invention as discussed above concerning claim 1, and Ariyoshi further discloses
wherein the endoscope device (Fig. 1 – endoscope apparatus 1) includes scope-related information related to the video scope of the endoscope device (paragraph 0102- The flash memory 19 includes a storage area for storing a scope ID, which is an identification code of the endoscope, the accumulated time period of use of endoscope Ta, a reference light adjustment value Rga and the polarizer deterioration information F; paragraph 0074 the CPU 41 reads information about the accumulated time period of use Ta of the endoscope 2 from the flash memory 19), in conjunction with the monitoring- target subject images (paragraph 0105- In the white balance adjustment process, a white image is picked up).
Ariyoshi, as modified by Watanabe does not teach wherein the endoscope device transmits scope-related information related to the video scope of the endoscope device, in conjunction with transmission of monitoring- target subject images.
However, Watanabe teaches of an analogous endoscopic device wherein the endoscope device transmits scope-related information related to the video scope of the endoscope device (paragraph 0012 - The data relating to the use history may be transmitted from the endoscope apparatus together with information for specifying the light source device as a command indicating start or end of use of the light source device when the light source device is turned on or off. preferable. In addition, data related to usage history is transmitted from the endoscope apparatus together with information for specifying the scope as a command indicating the start or end of the scope use when the scope is connected to the light source device or disconnected. Preferably it is transmitted), in conjunction with transmission of the images (paragraph 0022 - the memory 36 records an image signal transmitted from the endoscope apparatus 10 as image data, and also constitutes an internal database that accumulates and stores usage histories of all the scopes 11 and processors 12 in the hospital).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Watanabe that teach (paragraph 0019 of Watanabe) and to easily find out the cause of failure (paragraph 0073 of Watanabe).
Regarding claim 5,  Ariyoshi, as modified by Watanabe, teaches the claimed invention as discussed above concerning claim 4, and Ariyoshi further discloses
wherein the scope-related information includes information regarding a usage history of the video scope (paragraph 0120- First, the CPU 41 reads the accumulated time period of use of endoscope Ta) and identification information of the video scope (paragraph 0102- The flash memory 19 includes a storage area for storing a scope ID, which is an identification code of the endoscope, the accumulated time period of use of endoscope Ta).
Regarding claim 6, Ariyoshi, as modified by Watanabe teaches the claimed invention as discussed above concerning claim 5, and Ariyoshi further discloses
wherein information regarding the usage history of the video scope includes a cumulative scope-energization time that indicates a cumulative time for which the video scope has been energized (paragraph 0057- an accumulated time period of time periods of energization to the endoscope 2 is regarded as the accumulated time period of use Ta of the endoscope 2 on the assumption that the endoscope 2 is used while it is energized, time period information about other states may be used as the accumulated time period of use Ta of the endoscope 2) or a scope connection count that indicates a number of times the video scope has been connected to the processor (“or” denotes an optionally recited limitation and optionally recited limitations are not guaranteed to take place and are therefore not required to be taught, see MPEP § 2103 Section 1(C))).
Regarding claim 7, Ariyoshi, as modified by Watanabe, teaches the claimed invention as discussed above concerning claim 1, and Ariyoshi further discloses, 
wherein the endoscope device includes processor-related information related to the processor of the endoscope device (paragraph 0099 - The control section 32 A includes a storage section 32 a which stores an accumulated lamp lighting-up time period At of the lamp 31 a ;paragraph 0106- Next, the CPU 41 acquires information about the accumulated lamp lighting-up time period At of the lamp 31 a stored in the storage section 32 a, from the control section 32 A of the light source apparatus 4 A), in conjunction with the monitoring-target subject images (paragraph 0105- In the white balance adjustment process, a white image is picked up).
Ariyoshi, as modified by Watanabe does not teach wherein the endoscope device transmits processor-related information related to the processor of the endoscope device, in conjunction with transmission of monitoring- target subject images.
However, Watanabe teaches of an analogous endoscopic device wherein the endoscope device transmits processor-related information related to the processor of the endoscope device (paragraph 0021- The scope 11 and the processor 12 are assigned a model number for each model, and the same type of scope or processor is assigned the same model number. In each model, a unique serial number is assigned to each scope and each processor. The scope 11 is provided with a ROM (storage means) 24 for storing the model number and serial number of the scope. Similarly, the processor 12 is provided with a ROM (storage means) 25 for storing the model number and serial number of the processor 12; paragraph 0027 - Specifically, when the light source 16 is turned on or off, a lamp use start (or use end) command (parameter 0 × 01 or 0 × 02, which indicates that use of the processor as a light source device has ended or started) 2) is transmitted to the endoscope management system 30. At this time, the number information for specifying the processor stored in the ROM 25 is transmitted together with these commands), in conjunction with transmission of images (paragraph 0022 - the memory 36 records an image signal transmitted from the endoscope apparatus 10 as image data, and also constitutes an internal database that accumulates and stores usage histories of all the scopes 11 and processors 12 in the hospital).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Watanabe that teach transmitting processor -related information related to the videoscope and transmitting images into Ariyoshi that teach processor-related information related to the video scope and monitoring- target subject images. The motivation for doing so would be to have the data transmitted to the endoscope management system (paragraph 0019 of Watanabe) and in order to identify the scope currently connected to the processor (paragraph 0030 of Watanabe).
Regarding claim 14, Ariyoshi, as modified by Watanabe, teaches the endoscope management system according to claim 1, and Ariyoshi further discloses
wherein the monitoring-target subject images are images of a tubular inner surface of a white balance adjustment tool (paragraph 0064-the white balance adjustment process is performed, for example, in a state that the distal end portion of the insertion portion 11 of the endoscope 2 is covered with a predetermined cap for white balance with its internal surface painted with white paint; paragraph 0080 -  The white balance process is a process similar to the above-described process shown in FIG. 5. FIG. 7 is a flowchart showing an example of a flow of the white balance process (S 14 ) in FIG. 6. The CPU 41 executes a white balance adjustment process which is a same process as step 51 in FIG. 5 (S 1). In the white balance adjustment process, the user is prompted to cover the distal end portion of the insertion portion 2 with a predetermined white balance cap to perform white balance adjustment, and image pickup by the image pickup device 17 is performed in the state that the distal end portion of the insertion portion 2 is covered with the predetermined white balance cap. In the white balance adjustment process, gain adjustment for each of RGB color signals is performed for an obtained image, and the CPU 41 acquires a gain value of each of the RGB color signals (S 21)), and are color still images that have undergone white balance adjustment processing (paragraph 0104 - In the white balance adjustment process, a white image is picked up).
Regarding claim 15, Ariyoshi, as modified by Watanabe, teaches the endoscope management system according to claim 1.
Although Ariyoshi, discloses monitoring-target subject images (paragraph 0104 - In the white balance adjustment process, a white image is picked up), and displaying images on a monitor (paragraph 0040 - The image processing section 24 receives an image pickup signal from the image pickup device 17 via the signal line L 2 , converts the image pickup signal to a digital signal, executes various correction processes, and outputs a video signal for displaying an endoscopic image to the display device 5), Ariyoshi, as modified by Watanabe, does not expressly teach wherein the management device is connected to a monitor that is controlled such that the monitor displays the monitoring-target subject images together with at least one of scope-related information related to the video scope of the endoscope device and processor-related information related to the processor.
On the other hand, in the same field of endeavor, Watanabe teaches of an analogous endoscopic device wherein the management device (Fig. 1- personal computer (PC) 31) is (Fig. 1  monitor 34) that is controlled such that the monitor displays the images together with at least one of scope-related information related to the video scope of the endoscope device and processor-related information related to the processor (paragraph 0010 - For example, together with information (model name, serial number, etc.) for specifying the detected scope or light source device, the usage status of the scope or light source device may be displayed on the display device of the endoscope management system. Further, for example, the usage state of the scope or the light source device may be transmitted to an endoscope device including the scope or the light source device and displayed on the display device of the endoscope device).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Watanabe that teach displaying images with scope and processor related information on a monitor into the teachings of Ariyoshi that teach specifically the monitoring-target subject images and displaying images on a monitor. The motivation for doing so would be so that the detected scope or light source device can be specified by the user (paragraph 0010 of Watanabe), and to display the usage status of the scope (paragraph 0023 of Watanabe).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0204188 to Ariyoshi in view of JP 2012-147959 to Watanabe (all citations from the translation provided) either alone, or in further view of U.S. Publication No. 2003/0222997 to Iketani.
Regarding claim 8, Ariyoshi, as modified by Watanabe, teaches the claimed invention as discussed above concerning claim 1, and Ariyoshi further discloses 
(Fig 1 – control circuit 21; paragraph 0073 - the process in FIG. 6 is performed by the CPU 41 of the control section 21 reading and executing a program for the process for detecting deterioration of the polarizers of the endoscope 2 in FIG. 6 when the endoscope 2 is connected to the body device 3 and power is turned on; paragraph 0068 - the control section 21 of the body device 3 writes the gain value of each color signal obtained then into the flash memory 19 as the reference color balance adjustment value Rg) that is able to turn ON and OFF image processing that is to be performed on images of the subject captured by the video scope, and (Fig. 7; paragraph 0078-When the read accumulated time period of use Ta is equal to or longer than the predetermined time period TH1, the CPU 41 outputs a predetermined message to the display device 5 (S 13). The predetermined message is, for example, a message saying “Perform a white balance process.”; paragraph [0079] In response to the message, the white balance process is executed by the user) and,
the processing circuit turns the image processing OFF after the white balance adjustment processing is performed (Fig. 7) .
Nonetheless, Itketani teaches of an analogous endoscopic device wherein the processor includes a processing circuit (Fig. 1- image-signal processing circuit 26; paragraph 0026 - the image-signal processing circuit 26, typical image-signal processing processes known in the art, such as a white balance correction process… note that the white balance correction process at the image-signal processing circuit 26 is controlled by the CPU 28) that is able to turn ON and OFF image processing that is to be performed on images of the subject captured by the video scope (paragraph 0038 - In Step S201, the state (SW) of a white-balance setup switch, on the front panel 30, is detected by the CPU 28. Further, whether the state (SW) of the white-balance setup switch is the ON state is determined in Step S202. When the state (SW) is not the ON state, the process returns to Step S201 and the same processes are repeated), and the processing circuit turns the image processing OFF after the white balance adjustment processing is performed (Fig. 7).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Iketani that teach a white balance setup switch to turn on and off image processing into the teachings of Ariyoshi, as modified by Watanabe, that teach turning on and off image processing after white balance adjustment processing is performed. It would have been advantageous to make the combination so that an operator can easily carry out the adjustment without any cumbersome operations (paragraph 004 of Iketani).
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/204188 to Ariyoshi in view of JP 2012-147959 to Watanabe (all citations from the translation provided) and in further view of WO 2015194422 A1 to Honda et al. (hereinafter Honda; all citations from the translation provided).
Regarding claim 9,  Ariyoshi, as modified by Watanabe teaches the claimed invention as discussed above concerning claim 1, and Ariyoshi further discloses
wherein the endoscope device includes scope-related information related to the video scope (paragraph 0102- The flash memory 19 includes a storage area for storing a scope ID, which is an identification code of the endoscope, the accumulated time period of use of endoscope Ta, a reference light adjustment value Rga and the polarizer deterioration information F; paragraph 0074 - the CPU 41 reads information about the accumulated time period of use Ta of the endoscope 2 from the flash memory 19) and processor-related information (paragraph 0099 - The control section 32 A includes a storage section 32 a which stores an accumulated lamp lighting-up time period At of the lamp 31 a ;paragraph 0106- Next, the CPU 41 acquires information about the accumulated lamp lighting-up time period At of the lamp 31 a stored in the storage section 32 a, from the control section 32 A of the light source apparatus 4 A) together with the monitoring-target subject images (paragraph 0105- In the white balance adjustment process, a white image is picked up) and 
 with at least one of the scope-related information and the processor-related information (paragraph 0130 -  The diaphragm value of the diaphragm 31 b of the light source apparatus 4 at the time when white balance adjustment is performed when the accumulated lamp lighting-up time period At is T1 includes influence by deterioration of the polarizers 18 a and 18 b and influence by deterioration of the lamp 31 a of the light source 31 A) in conjunction with each of the plurality of monitoring-target subject images, to determine whether or not the endoscope device requires maintenance (paragraph 0075 -Next, the CPU 41 judges whether or not the read accumulated time period of use Ta is equal to or longer than a predetermined time period TH1 (S 12 ). The predetermined time period TH1 is, for example, several hours or dozens of hours, and it is a threshold of an elapsed time period after time of starting use of the endoscope for judging deterioration of the polarizers 18 a and 18 b. That is, the predetermined time period TH1 is a time period set to judge deterioration of the polarizers 18 a and 18 b of the endoscope 2).
Ariyoshi, as modified by Watanabe, does not expressly teach 
wherein the endoscope device transmits includes scope-related information related to the video scope and processor-related information related to the processor to the management device together with the monitoring-target subject images

However, Watanabe teaches of an analogous endoscope 
wherein the endoscope device transmits includes scope-related information related to the video scope (paragraph 0010 - For example, together with information (model name, serial number, etc.) for specifying the detected scope or light source device, the usage status of the scope or light source device may be displayed on the display device of the endoscope management system. Further, for example, the usage state of the scope or the light source device may be transmitted to an endoscope device including the scope or the light source device and displayed on the display device of the endoscope device) and processor-related information related to the processor to the management device (paragraph 0021- The scope 11 and the processor 12 are assigned a model number for each model, and the same type of scope or processor is assigned the same model number. In each model, a unique serial number is assigned to each scope and each processor. The scope 11 is provided with a ROM (storage means) 24 for storing the model number and serial number of the scope. Similarly, the processor 12 is provided with a ROM (storage means) 25 for storing the model number and serial number of the processor 12; paragraph 0027 - Specifically, when the light source 16 is turned on or off, a lamp use start (or use end) command (parameter 0 × 01 or 0 × 02, which indicates that use of the processor as a light source device has ended or started) 2) is transmitted to the endoscope management system 30. At this time, the number information for specifying the processor stored in the ROM 25 is transmitted together with these commands) together with images (paragraph 0022 - the memory 36 records an image signal transmitted from the endoscope apparatus 10 as image data, and also constitutes an internal database that accumulates and stores usage histories of all the scopes 11 and processors 12 in the hospital).
with at least one of the scope-related information (paragraph 0012 - The data relating to the use history may be transmitted from the endoscope apparatus together with information for specifying the light source device as a command indicating start or end of use of the light source device when the light source device is turned on or off. preferable. In addition, data related to usage history is transmitted from the endoscope apparatus together with information for specifying the scope as a command indicating the start or end of the scope use when the scope is connected to the light source device or disconnected. Preferably it is transmitted) and the processor-related information (paragraph 0022 - the memory 36 records an image signal transmitted from the endoscope apparatus 10 as image data, and also constitutes an internal database that accumulates and stores usage histories of all the scopes 11 and processors 12 in the hospital) transmitted in conjunction with images, to determine whether or not the endoscope device requires maintenance (paragraph 0072 -  With such a configuration, when repaired by a service person, it is easy to find out the cause of failure because each scope or processor is connected to which processor or scope for how many hours).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Watanabe that teach transmitting scope-related and processor -related information and images to the management device to determine whether or not the endoscope device requires maintenance into the teachings of Ariyoshi that teach using  scope-related and processor-related information and monitoring-(paragraph 0019 of Watanabe) and in order to identify the scope currently connected to the processor (paragraph 0030 of Watanabe) and to easily find out the cause of failure (paragraph 0073 of Watanabe).
Additionally, in the same field of endeavor, Honda teaches of an analogous endoscopic device including associating the plurality of monitoring-target subject images with different dates recorded in the memory (paragraph 0021 - Further, although not shown, the white balance data 230a also includes information on the date and time when each white balance data was acquired (or the date and time recorded in the memory 230)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Honda, that teach associating the plurality of monitoring-target subject images with different dates recorded in the memory into the teachings of Ariyoshi, as modified by Watanabe, that teach a main management unit associates transmitting monitoring-target subject images with information. It would have been advantageous to make the combination so that each device ID has device identification information that is uniquely attached to one device (paragraph 0021 of Honda).
Regarding claim 10, Ariyoshi, as modified by Watanabe, and in further view of Honda, teaches the claimed invention as discussed above concerning claim 9, and Ariyoshi further discloses,
wherein the scope-related information includes information regarding cumulative scope-energization time that indicates cumulative time for which the video scope has been energized (paragraph 0057- an accumulated time period of time periods of energization to the endoscope 2 is regarded as the accumulated time period of use Ta of the endoscope 2 on the assumption that the endoscope 2 is used while it is energized, time period information about other states may be used as the accumulated time period of use Ta of the endoscope 2), and 
the CPU determines that the endoscope device requires maintenance when the cumulative scope-energization time is no less than a predetermined period of time (paragraph 0057- an accumulated time period of time periods of energization to the endoscope 2 is regarded as the accumulated time period of use Ta of the endoscope 2 on the assumption that the endoscope 2 is used while it is energized, time period information about other states may be used as the accumulated time period of use Ta of the endoscope 2; paragraph 0075- Next, the CPU 41 judges whether or not the read accumulated time period of use Ta is equal to or longer than a predetermined time period TH1 (S 12 ). The predetermined time period TH1 is, for example, several hours or dozens of hours, and it is a threshold of an elapsed time period after time of starting use of the endoscope for judging deterioration of the polarizers 18 a and 18 b. That is, the predetermined time period TH1 is a time period set to judge deterioration of the polarizers 18 a and 18 b of the endoscope 2).
Ariyoshi, as modified by Watanabe, and in further view of Honda, does not teach the management device determines that the endoscope device requires maintenance. 
However, Watanabe teaches of an analogous endoscopic device wherein the management device (Fig. 1-personal computer (PC) 31; paragraph 0022 - The endoscope management system 30 constitutes a main part of the system 30 and includes a personal computer (PC) 31…The PC 31 includes a CPU 35) determines that the endoscope device requires maintenance (paragraph 0006 -an endoscope management system is used to manage the maintenance time and replacement time of an endoscope; paragraph 0008- an endoscope management system capable of appropriately notifying a user of a usage state of a scope). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporate the teachings of Watanabe that teach using a management device including a CPU to determine that the endoscope device requires maintenance into the teachings of Ariyoshi, as modified by Watanabe, and in further view of Honda, that teach using a CPU to determine that the endoscope device requires maintenance when the cumulative scope-energization time is no less than a predetermined period of time. The motivation for doing so would be to manage the maintenance time and replacement time of an endoscope (paragraph 0006 of Watanabe) and to appropriately notify a user of a usage state of a scope (paragraph 0008 of Watanabe).
Regarding claim 11, Ariyoshi, as modified by Watanabe, and in further view of Honda, teaches the claimed invention as discussed above concerning claim 9, and Ariyoshi further discloses
wherein the CPU determines whether or not the endoscope device requires maintenance based on image analysis performed on the monitoring-target subject images recorded in the memory (paragraph 0080 - In the white balance adjustment process, gain adjustment for each of RGB color signals is performed for an obtained image, and the CPU 41 acquires a gain value of each of the RGB color signals (S 21); paragraph 0083- the CPU 41 judges whether or not at least one of the absolute values of the three differences for the RGB gain values is equal to a predetermined threshold TH2 (S 16 ). That is, the process of S 16 constitutes a judgment section which judges whether or not the calculated amount of change in the color balance adjustment value is equal to or larger than the predetermined threshold).
Ariyoshi, as modified by Watanabe, and in further view of Honda, does not teach wherein the management device determines whether or not the endoscope device requires maintenance. 
However, Watanabe teaches of an analogous endoscopic device wherein the management device (Fig. 1-personal computer (PC) 31; paragraph 0022 -The endoscope management system 30 constitutes a main part of the system 30 and includes a personal computer (PC) 31… The PC 31 includes a CPU 35) determines whether or not the endoscope device requires maintenance (paragraph 0006 -an endoscope management system is used to manage the maintenance time and replacement time of an endoscope; paragraph 0008- an endoscope management system capable of appropriately notifying a user of a usage state of a scope). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporate the teachings of Watanabe that teach using a management device including a CPU to determine whether or not the endoscope device requires maintenance into the teachings of Ariyoshi, as modified by Watanabe, and in further view of Honda, that teach using a CPU to determine that the endoscope device requires maintenance based on image analysis performed on the monitoring-target subject images recorded in the memory. The motivation for doing so would be to manage the maintenance time and replacement time of an endoscope (paragraph 0006 of Watanabe) and to appropriately notify a user of a usage state of a scope (paragraph 0008 of Watanabe).
 Regarding claim 12, Ariyoshi, as modified by Watanabe, and in further view of Honda, teaches the claimed invention as discussed above concerning claim 11, and Ariyoshi further discloses
((paragraph 0080 - In the white balance adjustment process, gain adjustment for each of RGB color signals is performed for an obtained image, and the CPU 41 acquires a gain value of each of the RGB color signals (S 21); paragraph 0083- the CPU 41 judges whether or not at least one of the absolute values of the three differences for the RGB gain values is equal to a predetermined threshold TH2 (S 16 ). That is, the process of S 16 constitutes a judgment section which judges whether or not the calculated amount of change in the color balance adjustment value is equal to or larger than the predetermined threshold).
Ariyoshi, as modified by Watanabe, and in further view of Honda, does not teach wherein the CPU determines that the endoscope requires maintenance.
However, Watanabe teaches of an analogous endoscopic device wherein the management device (Fig. 1-personal computer (PC) 31; paragraph 0022 -The endoscope management system 30 constitutes a main part of the system 30 and includes a personal computer (PC) 31… The PC 31 includes a CPU 35) determines that the endoscope device requires maintenance (paragraph 0006 -an endoscope management system is used to manage the maintenance time and replacement time of an endoscope; paragraph 0008- an endoscope management system capable of appropriately notifying a user of a usage state of a scope). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporate the teachings of Watanabe that teach using a management device including a CPU to determine that the endoscope device requires maintenance into the teachings of Ariyoshi, as modified by Watanabe, and in further view of Honda, that teach using a CPU to determine that the endoscope device requires maintenance (paragraph 0006 of Watanabe) and to appropriately notify a user of a usage state of a scope (paragraph 0008 of Watanabe).
Regarding claim 13, Ariyoshi, as modified by Watanabe, and in further view of Honda, teaches the claimed invention as discussed above concerning claim 10, and Ariyoshi further discloses
wherein the CPU notifies the endoscope device of the result of the determination regarding whether or not the endoscope device requires maintenance (paragraph 0051 - When deterioration is detected, the control section 21 performs a predetermined output, for example, a message display or the like to prompt the user, such as a surgeon, to repair the endoscope to replace the polarizers 18a and 18b).
Ariyoshi, as modified by Watanabe, and in further view of Honda, does not teach wherein the management device notifies the endoscope device of the result of the determination regarding whether or not the endoscope device requires maintenance.
However, Watanabe teaches of an analogous endoscopic device wherein the management device(Fig. 1-personal computer (PC) 31; paragraph 0022 - The endoscope management system 30 constitutes a main part of the system 30 and includes a personal computer (PC) 31…The PC 31 includes a CPU 35)  notifies the endoscope device of the result of the determination regarding whether or not the endoscope device requires maintenance (paragraph 0008 - an endoscope management system capable of appropriately notifying a user of a usage state of a scope; paragraph 0011 - The endoscope management system detects whether there is a scope or a light source device that approaches a use limit or is relatively less used at a predetermined timing, for example, at the time of reservation registration of an endoscope device, for example, It is preferable to notify the detected result)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporate the teachings of Watanabe that teach using a CPU of a management device to notify the endoscope into the teachings of Ariyoshi, as modified by Watanabe, and in further view of Honda, that teach using a CPU to notify the endoscope. The motivation for doing so would be to manage the maintenance time and replacement time of an endoscope (paragraph 0006 of Watanabe) and to appropriately notify a user of a usage state of a scope (paragraph 0008 of Watanabe).


Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. HICKS whose telephone number is (571)272-2387.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.H./Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795